Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
2.	The Preliminary Amendment filed on 13 January 2021 has been entered in full.  Claims 1, 8 and 12-16 have been amended, claim 6 has been cancelled, and claims 18-19 have been added. Therefore, claims 1-5 and 7-19 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted 05 August 2020, 10 November 2021, and 04 January 2022 have been considered by the examiner.

Improper Markush Grouping
4.	Claims 2 and 9 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial structural feature and/or a common use that flows from the substantial structural feature for the following reasons: a receptor, a ligand for a receptor, an antibody, and an enzyme of claim 2 do not share a substantial structural feature, and the soluble VEGF receptor, angiostatin, endostatin, vasostatin, and the VEGF antibody of claim 9 do not share a substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112, 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claim 1 is rejected as being indefinite for reciting the limitation “at least about.”  Since the specification does not provide any indication as to what range is covered by the term “at least about”, the metes and bounds of the claim cannot be determined.
8.	Claims 2-5 and 7-19 are rejected for depending from an indefinite claim


Claim Rejections - 35 USC § 112 (Written Description)
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


10.	Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
11.	The claims are drawn to a method of treating an ocular disease or disorder in an individual, the method comprising administering to the individual an effective amount of a conjugate comprising: a) a biologically active polypeptide having a molecular weight of from about 5 kDa to about 2000 250 kDa; and b) a biocompatible polymer comprising hyaluronic acid having a molecular weight of from about 500 kDa to about 1 MDa, wherein the polypeptide is covalently linked to the polymer directly or via a linker, and wherein the molar ratio of the biologically active polypeptide to the polymer is at least about 25:1, wherein said administering is by intravitreal administration.  The claims also recite wherein the biologically active polypeptide is: i) a receptor; ii) a ligand for a receptor; iii) an antibody; or iv) an enzyme; wherein the biologically active polypeptide is an inhibitor of angiogenesis; wherein the biologically active polypeptide is a soluble vascular endothelial growth factor (VEGF) receptor, angiostatin, endostatin, vasostatin, or an antibody specific for VEGF; or wherein the biologically active polypeptide is a soluble vascular endothelial growth factor (VEGF) receptor The claims also recite wherein the vitreous half- life of the conjugate is at least 7 days, or wherein the vitreous half- life of the conjugate is from about one week to about 2 weeks, or wherein the vitreous half-life of the conjugate is from about 2 weeks to about 4 weeks. Thus the claims are drawn to an extremely large genus of conjugates that are only defined by a partial structure.
12.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  However, there does not appear to be an adequate written description in the specification as filed of conjugates which are encompassed by the claims. While the specification provides adequate written description for conjugates comprising (a) a single-chain variable fragment (scFv) anti-VEGF antibody or a single-domain camelid (VHH) anti-VEGF antibody; (b) a biocompatible polymer comprising hyaluronic acid having a molecular weight from about 500 kDa to about 1 MDa; wherein the molar ration of the biologically active polypeptide to the polymer is at least 25:1 that have a half-life in the vitreous that is at least 5-fold greater than the half-life of the unconjugated antibodies (See pp. 47-48; Figures 21-22), it does not provide adequate written description for the genus of conjugates encompassed by the claims that have an extended half-life and are also capable of treating an ocular disease or disorder in a subject in need thereof. The distinguishing characteristics of the claimed genus are not described.  The only adequately described species are conjugates comprising (a) a single-chain variable fragment (scFv) anti-VEGF antibody or a single-domain camelid (VHH) anti-VEGF antibody, (b) a biocompatible polymer comprising hyaluronic acid having a molecular weight from about 500 kDa to about 1 MDa; wherein the molar ration of the biologically active polypeptide to the polymer is at least 25:1.  Accordingly, the specification does not provide adequate written description of the claimed genus.
13.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
14.	With the exception of the conjugates referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed conjugates having an extended half-life and are useful in the claimed methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
15.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
16.	Therefore, only conjugates comprising (a) a single-chain variable fragment (scFv) anti-VEGF antibody or a single-domain camelid (VHH) anti-VEGF antibody, (b) a biocompatible polymer comprising hyaluronic acid having a molecular weight from about 500 kDa to about 1 MDa; wherein the molar ration of the biologically active polypeptide to the polymer is at least 25:1, but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
18.	Claims 1-5 and 7-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,765,759. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method of treating an ocular disease or disorder, comprising administering a genus of conjugates that encompasses the species of conjugates recited in the methods of claims 1-12 of the ‘759 patent. Thus, the claims are overlapping in scope.
Summary
19.	No claim is allowed.




Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
August 27, 2022